 TAMA MEATPACKING CORPTama Meat Packing CorpandChauffeurs, Teamsters and Helpers,Local Union No 238,affiliated with International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America,AFL-CIO Case 18-CA-10081November 14 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn March 31 1988 Administrative Law JudgeWilliam L Schmidt issued the attached decisionThe Respondent filed exceptions and a supportingbriefThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and brief' and hasdecided to affirm the judge s rulings findings 2 andconclusions to the extent consistent with this Decision and Order and to adopt the recommendedOrder as modifiedThe judge found that the Respondent violatedSection 8(a)(5) and (1) by failing to supply theUnion with the financial information the Union hadrequestedThere is no dispute that the Respondentmaintained during negotiations that it could notafford any increase in wages or fringe benefits TheRespondent accordingly was required to allow theUnion the access to the Respondents financialrecords that the Union had requested 3The Union had arranged for the services ofJamesWinikatesacertifiedpublic accountant(CPA) from the accounting firm of Peat Marwik& Main to conduct the inspection of the Respondent sbooks and records The Respondent agreedthat an accountant from that firm would be acceptable In its instructions to the CPA the Union indicated it was not seeking an audit of each andevery minute record of the company nor was itlooking for a total review of the Company s financial records 4When Winikates telephoned the Re1The Respondents request for oral argument is denied as the recordexceptions and brief adequately present the issues and the positions ofthe Respondent2 TheRespondent has excepted to some of the judge scredibility findrags The Boards establishedpolicy isnot to overrule an administrativelaw judge scredibilityresolutions unless the clear preponderance of allthe relevant evidenceconvincesus that they are incorrectStandard DryWall Products91NLRB 544 (1950) enfd 188 F 2d 362 (3d Cir 1951)We havecarefully examinedthe recordand find no basis for reversingthe findingssNLRB v Truitt Mfg Co351 U S 149 (1956)* The Unionestimatedthe cost of this proposedreview would be ap-proximately $2000657spondent to make arrangements to inspect therecords he indicated the general nature of the inspection he intendedThe Respondent i on theother hand indicated that it wanted the Union toconduct a full scale audit in accordance with theAmerican Institute of Certified Public Accountants(AICPA)standards5and that nothing less wouldbe acceptableWinikates realized that the expectstions of the Union and the Respondent were incompatible and he ended the conversationThe Respondent has maintained throughout thisproceeding that its refusal to permit the union designated CPA access to its financial records for anyinspection less comprehensive thananAICPAaudit is justified by precedentThe judge foundthat the Respondents insistenceon an AICPAaudit is not warranted in the circumstances of thiscaseWe agree and affirm his findings that the Respondent violated Section 8(a)(5) and (1) by notsupplying the information requested 6 In thisregardwe affirm thejudge s conclusion thatTruitt'and its progeny do not require that anAICPA auditbe performed On the contrary theBoard has ruled that an employer must furnishthose records necessary to substantiate its claim ofinability to pay, but has not specified the format inwhich this information is to be obtainedWinikates testified that based on his experienceas a CPA he could have conducted an initial exanimationof theRespondents financial books andrecords if those records were made available tohim and then rendered a meaningful opinion to theUnion concerning the Respondents ability to payincreases in wages or benefitsWinikates furthertestified that in his opinion, it would not be necessary initially to conduct an audit in accordancewith AICPAstandards in order to render a meaningful and useful opinion to the Union8He statedthat if the Company already has financial statements prepared by some well recognized firm, andthose statements were made available to him, thathevery definitelycould have informed theUnion of the financial status of the Company Infact he said that he could do so withoutan AICPAauditbecauseanAICPAauditin that caseAn AICPA typeaudit would cost the Union approximately $20006 In reaching this conclusionwe disavow the judge s statement in hisdiscussionof the remedyin this case that the Respondent s argument regarding the need for anAICPA auditwas a sham advanced in badfaith7NLRB v Truitt Mfg Cosupra, 351 U S 149aWinikates agreed thatit is possiblethatunder some circumstancesafter the initial inspectionof booksand records it would be necessary tomake a more detailed examination He stated that this could happenwhere it wasevident fora variety of reasons or whatever reason therewere some inaccuracies in the books and records and the financial statement information needed tobe verifiedwhich isessentiallywhat you doin an audit291NLRB No 77 658DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDwould be redundantNevertheless the Respondent refused to make any books and records available to the Union or its accountant insisting thatonly a full scale AICPA audit would be acceptableWe find that thereis aninsufficient basis for theRespondentto insiston requiring a full scaleAICPA audit First it is relevant to consider thenature of the financial information available to theRespondent at the time it made the claim to theUnion that it was unable to pay increasesinwagesand fringe benefitsThe Respondent would havebeen able to rely only on its unaudited records inasserting that increases were not feasible because afull scaleAICPA audit as the judge points outhad not been conducted by the Respondent since1984 long before the Respondent first claimed aninability to pay on February 24 1987 Therefore itisapparentfrom the Respondents actions that itconsidered it possible to form an opinion regardingitsfinancial conditionwithout the benefit of anAICPA audit Furthermore there is no evidencethat the Union would have refused to make a further investigation ifWmikates discovered afterlooking at the Respondents books and recordsthat his initial work was insufficient to provide thenecessary information regarding the Respondent sfinancial statusWe note that the initial reviewsought by Winikates was estimated by the Union tocost $2000 and that the audit which the Respondent insisted that the Union undertake in the first instancewould cost 10 times that figure The Respondent has provided no convincing evidence thatthe information the CPA had initially sought toobtain would have been inadequateMoreover iftheRespondent thought that its current figuresneeded additional explanation, the Respondent wasfree to furnish that information to the UnionTherefore based on the foregoing we concludethat the Respondent failed to meet its obligation tobargain in good faith with the UnionAMENDED REMEDYHaving found that the Respondent has engagedin unfair labor practices within the meaning of Section 8(a)(5) and (1) of the Act by unlawfully refusIng to provide the Union with requested financialinformation and insisting that the Union conduct anAICPA standards audit in order to substantiate itsclaimed inability to pay wages and benefits proposed by the Union we shall order that the Respondent cease and desist and take certain affirmarive action designed to effectuate the policies of theAct 9We shall order that the Respondent bargain collectivelywith the Union and on request makeavailable to a professional accountant designated bythe Union all books and records containing financial information relevant toits claimthat it is financially unable to meet the Unions wage and economicdemandsWe shall not accept the judge srecommendation that we further order that the Respondent reimburse the Union for its CPA and attorney feesand expensesif the Union establishesduring the compliance stage of these proceedingsthat the Respondents claimed inability to pay is ashamadvanced in bad faith In rejecting this aspectof the judge s proposed remedy we decline to provide a remedy for a violation-bad faith claim ofinability to pay-thatwas neither alleged norfound to have been committedORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Respondent Tama Meat Packing Corp Tama Iowaitsofficersagents successors and assigns shalltake the action set forth in the Order as modified1Delete paragragh 2(b) and reletter the remaining paragraphs2 Substitute the attached notice for that of theadministrative law judge9The General Counsel has requested a visitatonal provision authonzing the Board for compliance purposes to obtain discovery from the Respondent under the Federal Rules of Civil Procedure subject to the supervision of the United States court of appeals enforcing this Order Inthe circumstances of this case we find it unnecessary to include such aclauseSeeCherokee Marine Terminal287 NLRB 1080 (1988)APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe NationalLaborRelationsBoard has foundthatwe violated the NationalLaborRelations Actand has ordered us to post and abide by this noticeSection 7of the Actgives employees these rightsTo organizeTo formjoin,or assist any unionTo bargain collectively through representatives of their own choiceTo act together for other mutual aid or protection TAMA MEAT PACKING CORP659To choosenot to engagein any of theseprotected concerted activitiesWE WILL NOT refuse to bargain in good faithwith ChauffeursTeamsters and Helpers LocalUnion No 238 affiliated with International Brotherhood of Teamsters ChauffeursWarehousemenand Helpers of America, AFL-CIO as the exclusivebargainingrepresentative of our employees inthe following appropriate unitAll full time andregularpart time productionand maintenanceemployees employed at ourTama Iowa facility, including plant clericalemployees and yard drivers excluding cattle'buyersmeat gradersshag drivers,salesmen,office clerical employees professional employees, guards and supervisors as defined in theActWE WILL NOT insist that the Union conduct anaudit of our financial records in accord with theprofessional standards of the American Institute ofCertified Public Accountants in order to substantiate our claimed inability to pay wage and benefitincreases proposed by the UnionWE WILL NOT in any like or related mannerinterferewith restrain or coerce you in the exercise of the rights guaranteed you by Section 7 ofthe ActWE WILL on request furnish the Unions accountant with all books and records containing financialinformation to substantiate our claim thatwe are financially unable to meet the Union s wageand economic demandsTAMA MEAT PACKING CORPAct (the Act) by refusingsincelateApril or early May1987 to make available certain financial books andrecords for audit by the Union On 1 July 1987 Respondent filed a timely answer admitting certain allegations ofthe complaint denying others including the allegedunfair labor practices and interposing an affirmative defense discussed in detail belowOn the basis of the record my observation of the witnesses who testified and my careful consideration of thebeefs filed by the General Counsel the Union and theRespondent I make the followingFINDINGS OF FACTITHE ALLEGED UNFAIR LABOR PRACTICEA BackgroundThe Respondent an Iowa corporation slaughterswholesales and distributes livestock from its Tama Iowafacility 2On 25 April 1985 the Union3 was certified bythe Board as the exclusive bargaining agent for Respondent s production and maintenance employees 4 Shortlythereafternegotiations commenced for a collective bargaining agreement By the summer of 1986 the partieshad met on 20 separate occasions without concluding anagreementFollowing the 20th bargaining session theunion negotiators-who had been without legal counsel-held a strategysession inChicago with AttorneyDavid Ulemen Ulemen reviewed the 70 or so proposalsput forth by Respondent He advised the union negotiators to agree to all of them even one that the Union regarded as illegal if Respondent refused to alter its posetion 5 provided Respondent made some added concessionon wages and insurance benefits 6 The Union acceptedUlemen s advice and requested his assistance and presence for futurebargainingUlemen arranged the 21st bargaining session with Respondent Attorney Joseph Carey It eventually occurredRobert V Johnson Esqfor the General CounselJoseph P Carey EsqofWhite PlainsNew York andRex J Ryden Esqof Marshalltown Iowa for theRespondentNeil A Barrick Esqof Des Moines Iowa for theCharging Party,DECISIONSTATEMENT OF THE CASEWILLIAM L SCHMIDT Administrative Law Judge Iheard this matter on 30 and 31 July 1987 at Tama IowaLocal 238 (the Union)' filed the underlying chargeagainst Tama Meat Packing Corp (Respondent) on 18May 1987 On 1 July 1987 theRegionalDirector forRegion 18 of the National Labor Relations Board (theBoard) issued a complaint alleging Respondent violatedSection 8(a)(1) and (5) of the National Labor Relations'On 1 November1987 theTeamsters International Union was readmitted to theAFL-CIO Accordinglythe name of the Union has been corrected to reflect that changea During the calendar year ending 31 December 1986 Respondent soldand shipped products goods and materials from its Tama facility valuedin excessof $50000 directly topoints outside Iowa it also purchasedand received products goods and materials at its Tama facility valued inexcess of$50 000 directly from points outside Iowa Based on this bussness activity I find Respondent is an employer engaged in commercewithin the meaning of Sec 2(2) (6) and(7) of the Act as Respondentmeets the Board s announced direct inflow and direct outflow standardsfor exercising its statutory jurisdiction over nonretail enterprises I further find that it would effectuate the purposes of the Act for the Boardto exercise thatjurisdiction in this casea TheUnion is a labor organization within the meaning of Sec 2(5) ofthe Act4 The certified unit isAll full timeand regular part time production and maintenance employees employed by the Respondent at its Tama Iowa facility including plant clerical employees and yard drivers excluding cattlebuyersmeat graders shag drivers salesmen office clerical employees professional employees guards and supervisors as defined in theAct5Specifically the Union regarded Respondents proposal to exempt 10percent of the bargaining unit from any agreement reached with theUnion as patently unlawful5Ulemen also advised the Union to request Respondent to redraft itsproposals into contract language form in advance of the next bargainingsessionWhen this request was made Respondent refused 660DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDon 24 February 1987 This case resulted directly fromthat sessionAt the 24 February bargaining session the discussioneventually focused on wages and benefits Essentiallythe Respondent asserted that it was financially unable toincreasewages and benefits above the level previouslyproposed and-purportedly for the fifthtime-offered tomake its financial records available for audit by a professional auditor from a nationally reputable firm designatedand paid for by the Union to substantiateitsclaim Inconnection with the audit offer the Respondent claimsthe Union through Ulemen agreed on 24 February thatits accounting representative would conduct an audit inaccord with standards established by the American Institute of Certified Public Accountants (AICPA) but laterreneged on this agreementB The DisputeInNLRB v Truitt Mfg Co351 U S 149 (1956) theSupreme Court concluded that it was not unreasonablefor the Board to find that the statutory duty to bargainin good faith is violatedwhen an employer mechanically repeats a claim of inability to pay without making theslightest effort to substantiate the claimAccordinglytheTruittcourt held that the lower court of appealserred in refusing to enforce a Board order requiring thatemployer to supply its employee bargaining representativewith such information as would substantiate theRespondents position of its economic inability to pay therequested wage increaseTruittprovides that each casemust be analyzed on its own facts to determine whetherto provide financial information amounts to bad faithbargainingWhether Respondent complied with theTruittprinciple and its progeny is the central issue presented by this caseRespondent rejected numerous economic proposals bytheUnion at the parties last bargaining session on 24February 1987 claiming it could not afford the Union sproposalsAttorney Carey however one of Respondent s spokespersons at this meeting offered to permit anindependent CPA employed by a nationally reputableCPA firm designated by the Union to audit Respondent s financial records to substantiate the claimed inability to pay the increases proposed by the Union Ulemenaccepted on the Union s behalf and subsequently retainedJames Winikates a partner in the Chicago office of PeatMarwick & Main a nationally reputable accounting firmThe following is Winikates charter provided by Ulemenin a letter dated 8 April 1987This will confirm our previous telephone conversation in which we discussed the audit of TamaPacking Company This company took the positionincollectivebargainingwith the union that itsimply could not afford any increase in wages forthe employees whatsoever By pleading povertythe employer is obligated under the National LaborRelations Act to produce its books and records forunion audit The purpose of the audit is to eitherconfirm or deny the employers assertion that itcannot afford any wage increase for the employeesThe union is not looking for an audit of each andevery minute record of the company nor are welooking for a total review of the company s financial records I believe you mentioned that yourcompany has had experience in this type of caseand can give us a pretty good idea of what washappening after looking at the records for a coupleof daysBased on their discussion Ulemen estimated that Winikates fee would be approximately $2000 for this engagementIn another letter also dated 8 April 1987 Ulemen provided the names of Respondents representatives forWinikates use In yet a third letter of the same dateUlemen informed Winikates that Respondent AttorneyCarey had declined to forward a financial statement inadvance of Winikates visit to Respondents Tama Iowafacility asWinikates requested through Ulemen InsteadUlemen reported It is [Careys]understandingthat youwill find the financial statement when you do the standalone audit 7Shortly thereafterWinikates telephonedCarey tomake arrangements to visit Respondents facilityWinikates described their telephone conversation and his perceptions as followsQ What was your conversation with Mr Carey?A Again after introducing myself and who Iwas and who I was working with I had a conversation with Mr Carey He asked me what we wouldbe doing what my understanding was we would bedoing I indicated to him that we were going to doan analysis of the Company s records for the purpose of advising the Union regarding these labor negotiationsHe then talked to me about AICPAstandards for auditscompilations and reviewswhich are technical termsQ For purposes of this record what doesAICPA stand for?A AICPA stands for the American Institute ofCertified Public Accountants It s a professional organizationforCPAs anational organization It isalso the organization that sets standards for the professionQ Continue relating what your conversation waswith Mr CareyA He specificallyas I recallasked me whetherwe were going to do an audit review or compilation I indicated it was probably not necessarily anyof those but it was probably closer to acompilationthan any of the other two He also talked about acase that I was unfamiliar with a labor case regarding a company and a union And basically thedecision in the case as I recall the conversationwas that nothing less than I think the termAICPAauditwould be accceptableItbecame apparent to me in this conversationthat there was a difference of opinion between Mr'Ulemensaid thatthe words standalonewere used by Carey whenthey discussed the requested financialstatement TAMA MEAT PACKING CORPCarey and Mr Ulemen as to exactly what we wereexpected to do And at that point I somewhat terminated the conversationQ Who raised the term AICPA audit duringthis conversation you had with Mr Carey?A Mr CareyQ Was it Mr Carey that contended that this casetowhich he referred required that an audit toAICPA standards was required?A I believe he did say that yesQ Do you recall the name of the case that hementioned?A No I do not recall the name of the caseQ Was the case familiar to you?A No it was notQ In your prior conversation with Mr Ulemenhad he said anything-that isMr Ulemen-aboutan audit in accordance with AICPA standards?A No he never used that terminologyWhen a CPA is associated with a financial report as anauditor the AICPA professional standards require aclear indication about the degree of responsibility theCPA is taking To this end the AICPA has developedstandards for three types of reports which the CPA auditormay issue in connection with providing accountingand auditing services The three types of reports differ inthe degree of work performed by the CPA auditor andthe level of assurance providedUnder AICPA standards the highest level of service iscalled an audit The CPA must perform sufficient procedures specified in the AICPA standards to express apositive opinion concerning the financial statements Theopinion rendered can be unqualified qualified or adversewhether the information shown in the audited statementsconform to generally accepted accounting principlesThe next level of service under the AICPA standard iscalled a review The AICPA standards specify the procedures to be followed for a review and permit the CPAto indicate to the reader following the performance ofthose procedures that the financialstatementsare or arenotmateriallymisstatedThe third and lowest levelreport is called a compilation To perform a compilationthe CPAessentially assembles a financial statement fromthe client s books and records specifies that the financialstatement is a compilation and states that the CPA expresses no form of assurance 8Winikates categorized the work specified by Ulemenas more in the nature of a management advisory servicewhich is altogether different than AICPA type auditingand accounting service Fundamentally he perceived themission assigned by Ulemen was limited to reviewing theexisting financial statements so he could provide information that would be helpful to the Union in formulating adecision to pursue its economic demands In this role-which Winikates performs from time to time for otherclients-no CPA certification of the reviewed financialstatements is providedThe AICPA auditing standards661are not applicale to such work as the CPA is not functioning as an auditorSubsequentlyWinikates reported his conversationwith Carey to Ulemen Winikates suggested that Ulemenclarify hisassignmentwith Carey as he believed the partieswere not in agreement about the matterWinikatesestimated that the cost of an audit conforming to AICPAstandardswould be $20 000 or more an expenditureUlemen believed excessive under the circumstancesPhillipAdams Jr a CPA who is partner in theTouche Ross & Company Chicago office had auditedRespondents financial records since 1980 Respondent sparent the New York firm Kane Miller is a client of theTouche Ross Stamford Connecticut office The ToucheRoss Stamford office utilized personnelin itsChicagooffice to perform the auditing work at the Tama facilityAccording to Adams between 1980 and 1984 a bondissue involving Respondent required a full scope auditwhich permitted Touche Ross to render an opinion onthe financial position and operating results at the Tamafacility In 1985 and 1986 however only limited procedures-specified by the Stamford office-have been performed at Tama 9 Those limited procedures in 1985 and1986 were not sufficient to permit a positive assuranceopinionC Evidence Concerning an Agreementfor an AICPAAuditThe Respondents affirmative defense statesAt all timesmaterial hereinthe Respondent inthe course of collective bargaining has offered tothe Union to have its financial records audited byan independent CPA at the Unions expense toverify its claim that it can not afford to pay the increases proposed by the Union On or about February 24 1987 at a collective bargaining session theUnion finally accepted the Respondents offer ofauditThe undersigned [Carey] specified that suchaudit must comply with American Institute of Certifled Public Accountants (AICPA) Standards andtheUnion agreed Thereafter a representative ofPeatMarwick & Mitchell [sic] pursuant to such arrangementcontacted the undersignedto arrange atime when he could perform what he described asananalysisof the Respondents financial recordsThe undersigned asked such representative how ananalysiscompared with such AICPA standardsto which he responded that an analysis is roughlycomparable to a compilation and that that was theextent of his assignment from the UnionUpon learning that the Union was unwilling tocomply with the above agreement at the bargainingtable that only an AICPA Standards Audit be performed Respondent informed such representative ofPeatMarwick & Mitchell [sic] that it would onlyconsent to have performed an AICPA StandardsAudit This was unacceptable to the Union which8 The preceding two paragraphs are a compilation of explanations providedWmikatesand PhillipAdamsJra CPA called byRespondentBothare CPAslicensed to practice in Illinois9In 1985 Adams performed the specified procedures In 1986 thespecified procedures were even more limited and were performed by alower level staff person in Adams office 662DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDinsistsupon conducting only an analysis of theRespondents records as above describedStated succinctlyRespondent affirmatively defends itsadmitted refusal to permit Winikates to examine its financial records in the manner requested by Ulemen on theground that the Union agreed to perform an AICPAstandards auditRespondent called three witnesses Rex Ryden RobertBristol andLyle Baer Jr to support its claim that theUnion specifically agreed to an AICPA standards auditAll three said the auditarrangementsoccurred at theconclusion of the 24 Februarybargainingsession duringan exchange between Carey and UlemenAttorney Ryden one of Respondents spokesmen atthe 24 February meeting recalled that Ulemenmadesome commentabout [Respondent s] bargaining positionand [Carey] responded that if the Union had any doubtor question about Respondents ability to paythatthe Union was welcome to perform an auditUlemenrespondedWe might just take you up on thatThenaccording to Ryden Carey specified that any auditwould have to be by an independent certified public accountant and that it would have to bea TruitttypeauditRyden said Carey also made some reference thatthe audit would have to be prepared in accordance withsome sort of CPA standardsRyden remembered thatCarey used two otherinitialsin connection with his mention of CPA standards but Ryden was not familiar withtheirmeaning at the time Ryden later came to understand that the reference was to the AICPA standardsRyden acknowledged that his contemporaneous notes reflect that the audit would be performed in accord withtheTruittcase but do not refer to CPA standardsRyden explained that he made no reference to anAICPA standards audit in his notes because I felt somewhat I guess embarrassed that I didn t recognize whatthe reference wasNeverthelessRyden rememberedthatUlemen appeared to agree with those commentsThere followed a discussion about which individual atRespondents place of business should be contacted toschedule the audit On this latter point Ryden recalledthat an arrangement was first made for the Union designated accountant to contact Bnstol about scheduling theaudit but before the meeting adjourned it was left thatthe accountant would contact Mr Carey to make thosearrangementsBristolRespondents director of industrial relationsand personnel manager recalled the followingVery near the conclusion of the meeting thingswere getting a little heated andMr Careyoffered the Union again the option ofWhydon t you conduct an audit of the Companybooks?And at thattimeMr Ulemen I believesaysWe just may take you up on thatBristol said Carey then stipulated that it had to be acomplete audit that [Respondent] would not settle foranythinglessBristolfurther remembered the wordTruitt-which did not mean anything to Bristol-wasmentioned by Carey Carey also stated according toBristol that the audit had to be conducted by CPAstandardsBnstolwho is not an accountant and hasnever studied accounting recalled there were other mitialsused by Carey when he made the reference to aCPA standards audit but he did not recall what theywere until he later learned the reference was to theAICPA Bristol s recollection was that the union designated accountant would contact him to arrange thescheduling of the audit For that purpose Bristol walkedto the Union s table and provided Ulemen with his bustness cardBaer works in Respondents accounting departmentand is studying accounting He attended the 24 Februarybargaining session and at the time of the audit discussionwas taking notes or minutes on Bristol s behalfBaer recalled the audit discussion began in the followingmannerWhen the subject of an audit came up it wasaround the financial ability to meet the proposals ofthe Union The Union wondered if they could havean audit and Mr Carey saidYeswe ve beenopen to an audit we are open to an audit nowwe ve been open to audits in the past We howeverwant the audit to be under strict guidelines ofthe Association of Independent CPAsBaer recalled that the wordTruittwas mentioned several times in the Carey Ulemen exchange but as it hadno meaning to him he did not enter that designation inhis notes Instead Baer made the following entry in hisnotes about the audit discussionThe Union and the Company is at impass [sic]Discussionwas totally around wages & insuranceWhen can the Company expect to here [sic] fromthe independent CPA? About 1 week they will becontacting Bob BristolOnce the contact is made Union & Company will[AICPA institute standard audit] work out groundrule for auditNext meeting will be set up after the proposedauditBaer recognized the reference to AICPA standards fromhis accounting class Baer said Carey used the term several times during the discussion apparently making surethat the attorney for the Union understood exactly whathe meant Purportedly Ulemen accepted the audit offerand said that he would contact the Respondent at a laterdate to establish guidelinesHowever when cross examfined by the General Counsel Baer testifiedQ Who stated that for the Union that theywanted to see the books?A Mr Ulemen didQ Is it your testimony that Mr Carey placed acondition on looking at the books on permitting theUnion to look at the books that it had to be anAICPA type audit?A Yes sirQ Did Mr Carey say he would permit any otherkind of examination of the books?A No sir TAMA MEAT PACKING CORP663Q It had tobe anAICPA type audit?A Yes sirQ And then if I understand you correctly it isyour testimony that with that condition that beingthe conditionMr Ulemen saidAll right in substancetA That was my understanding yesQ And theyalso agreedthat it had to be a certifeed public accountant?A Yes sir that s written down just above theprevious statementQ Did they [sic] said anything about the accountant having to be from an independent accounting firm not affiliated with the Union in any way?A That s correct sir and it s stated there alsoQ But the condition was that it had to be anAICPAaudit?A Yes sirQ And that being the condition in order to seethe books the Union accepted Is that right?A Yes sir thatwas my understandingAs Baer understood the arrangement Ulemen-not theaccountant-was to contact Carey to work out the auditground rulesThe General Counsel called three witnesses UlemenRobert Schorg and Charles See who testified about theCarey Ulemen exchange concerning an audit on thenight of 24 February Ulemen s recollection of the disputed exchange was as followsAnd Mr SchorgsaidWellwhat can you dofor these people in terms of the insurance and themoney?And it was met with a rejectionQ By whom?A By Mr CareyQ What did he say?A There was no possibility that the Companycould afford to pay additional wages or increase theinsurance benefits for these peopleQ Is that what Mr Carey said?A Yes words to that effect And he made itvery clear that the Company could not afford topay it And at this point there was some conversation about looking at the books Now I cant remember exactly how that came about whether MrCarey saidWe offered to let you look at the booksbefore and you turned us down and I saidOkaywe re going to take you up on it this timeSo then the conversation went something likethisMr Carey said You understand it will not beone of your Teamster auditors and no auditor thatis connected with the pension funds It has to be anindependent certified public accountant from oneof the nationally recognized accounting firmsQ What did you say in response?A I saidWe agree we 11 do thatThen MrCarey saidYou understand that this is a Truit [sic]Manufacturing type of auditQ Were youfamiliar withthe Truit [sic] case atthe time?A All I knew about Truit [sic] was the U S Supreme Court decision that said that if a companypleads poverty you have (a right to look at theirrecords So I saidOkay it s a Truit [sic] Manufacturing type of audit that s fineAnd that was basically what it was So the one detail left was after Iselected the auditor how was he going to handlethisSo I saidOkay when I get him 111 have himcall youMr CareyHe said No have him callMr BristolAnd I wrote down-Q What was Mr Bristol s position?A Mr Bristol was-well I called him the laborrelations man-I think he s the director,of industrialrelations or something like thatQ At Tama?A At TamaQ Tama MeatA And I wrote downinmy notes Mr Bristol sname and his telephone number And then Mr Bnstol got up and he walked over from his table overtomine and gave me his card And I stapled thatcard onto my notesQ His business card?A His business card And that was the end of itThe meeting broke up 10- 10 30 something likethat at nightQ Did you set another date for a meeting at thattime?IA No The understanding was that there was nopoint in us meeting until we saw what our accountant was going to say about their booksUlemen emphatically denied that either the phrasestand alone auditor the phraseAICPAauditwasused in connection with the pertinent discussion thatnightRatherUlemen said Carey concentrated verymuch that this had to be a Truitt Manufacturing auditUlemen told CareySure I understand Truitt to be theleading case on the subject and that s exactly what we 11doAccording to Ulemen he and the Union certainlywere not in the initial stages even considering a complete and total auditsimply a review of [Respondent s] records whatever[Respondent was] relying on tomake [its] assertionsFurther Ulemen statedWhat we were going to do which is similar towhat my experience is [sic]iswe were going tohave Mr Winikates look at whatever records [Respondent was] relying on to make the assertion thatno wage increase could be given to these employeesWhatever records [Respondent was] relying onto make that statement he was going to reviewNow after he made that review to us we wouldget some kind of an indication from him whether hewas confident that[Respondent was] accurate in[its]assessmentor he would say to us I can t tellfrom what they showed me I would have to godeeperOr he would say from the monthly reportsor whatever financial reports [Respondent]makes to its holding company that owns it I thinkthere s some room there for a wage increase orsome room for some insurance improvementsWe would get that information from him and wewould have to act based on what he told us If het 664DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtold us there s no hope this Company is in such badshape that it s impossible well we would withoutany question in my mind would accept what hetold us If he told us that he cant tell from thereview of the material[Respondent]gave him thenwe would have to decide whether we re going togo deeperIn Ulemen s view a complete and total certified publicaccounting audit of[Respondent]was totally unnecessary for purposes of this bargaining 10Robert Schorgthe Unions chief executive officer andprincipal spokesman at the 24 February meeting remembered that a discussion developed between Carey andUlemen about auditing Respondents financial recordsHis recollection was that Carey and Ulemen agreed thatthere would be a Truitt auditSchorg said he was notfamiliarwith the meaningof Truittbut that word wasmentioned several times between the two lawyers Hefurther recalled that oncea CPAwas agreed that personwas to contact Bristol to schedule the work Schorgclaimed that he heard no discussionof AICPA standardsduring the Carey Ulemen exchange that nightCharles See an employee at Respondents Tama facilety and the Unions chief steward was present at theUnion s table the nightof 24FebruaryHe recalled thattoward the end of the session Respondent offered theirbooks for an audit See said there was a discussion between Carey and Ulemen on how they would conductthe audit and which books would be openHe saidUlemen insisted on having all the books available andthatCarey and Bristol stressed several times that theUnion had to use an independent CPA not affiliated withthe Union do the work See recalled no mention of theword Truitt during the exchange nor did he recall anyreference to anAICPAauditor the American Institute of Certified Public AccountantsThe following day Respondents president prepared areport in letter form concerning the 24 February sessionwith Carey and Bristol s assistance and mailed it to allemployees In pertinent part the letter statesWe also reminded the union that on July 231985we offered to have our financial records examined by an independentCertifiedPublicAccounting firm but the union refusedWe told theunion the offer still stands The union may acceptthe offerquoted so management can prove thatthere is not enough money to pay their demandsWhether or not-is not the questionThere will be no othersessionsscheduled withthe union until after union obtains their independentCPA auditThe union has the right to strike at any time overour continued impass [sic]on money and other economic disputesManagement has the right to permanently replace all striking employees with people10 Ulemen professed to be unfamiliar with the termAICPA audituntil preparations for the hearingHowever he was familiar with thescope of an audit necessaryfor a CPA toprovide positive assurancereport fromhis experiencewith benefitfund clientswho will be willing to acceptjobswith Tama MeatPacking CorporationYOU DECIDE'The union cannot force you to strikeD The ArgumentThe General Counsel argues that (1) the Union madeaproper request to inspect Respondents financialrecords (2) following Respondents claimed inability topay the Union was entitled to make such an inspectionand (3) Respondent has unlawfully refused to make its financialrecords available for inspectionAccordinglybased on theTruittprinciple the General Counsel claimsRespondent refused to bargain in good faith in violationof Section 8(a)(1) and (5) of the ActThe General Counsel asserts Respondents insistencethat the Union agree to conduct an AICPA standardsaudit isclearly an unlawful conditionThe GeneralCounsel characterizes Respondents claim that the Unionagreed to conduct an AICPA standard audit as a redherringraised as an afterthought by Respondent toavoid producing its financial recordsAccording to theGeneral Counsel the Union only agreed to have an independent CPA unaffiliated with the Union inspect oraudit Respondents records to determine the truthfulnessof Respondents plea of povertyUsed in its proper context here the General Counselargues thatthe word audit refers to its everyday generic sense and not its technical meaning as defined bythe AICPA This is so the General Counsel asserts becausewith the possible exception of Carey no onepresenton 24 February even understood the termAICPA audit or the term audit in the technicalsense used by CPA s Accordingly the General Counselbelieves that even if the Union had unwittingly agreedto conduct a complete audit in accordance with AICPAstandards as a condition for examining Respondents financialrecords before it understood the potential costsand undertakinginvolvedRespondents continued insistence an AICPA standards audit constitutes bad faith bargainingThe General Counsel requests a remedial order directingRespondent (1) to immediately make its financialrecords available on request by the Union and (2) topost the appropriate notice in cases of this type In addstion the General Counsel asks for such other reliefdeemed just and proper and that the remedial orderprovide for a visitatorial clauseThe Union requests that the Respondent be ordered tosubmit to an audit as requested by the Union and that thecosts of the audit should now be paid for by the Respondent due to its imposition of unreasonable and illegaldemands before it would allow such an audit to takeplace In support of this latter request the Union citesthe discretion granted the Board under Section 10(c) ofthe Act toissue remedialorders that restore the partiesto the same status as existed before the unfair labor practice occurred and that are designed to prevent furtherviolationsRespondent sees two broad issues in this case The firstissuefromRespondents viewpoint is whether the TAMA MEAT PACKING CORP665Union faced with Respondents asserted inability to pay[may] unilaterally impose on the Respondent criteria forthe Union CPA s examination of the Respondents financial recordswhich criteria would be a violation of Section 8(a)(5) were the Respondent to attempt to imposethe same criteria on the Unions CPA and [whether]the Respondents opposition to such criteria [is] aviolation of Section 8(a)(5)?The second issue posed byRespondent is whether the Union in any event agreed toconduct its examination pursuant to theTruittstandardandthe AICPA standards?Citing a number of postTruittcases' iRespondentargues that a union-like an employer-may not lawfullyrestrict the scope of a Truitt audit if a double standard isto be avoided Here Respondent notes the Union engagedWinikates only for an initial evaluation of Respondent s records and not an audit Hence Winikates byhis own admission could not and would not confirm theaccuracy of Respondents claimed inability to pay undersuch an engagement To provide such confirmation Respondent argues Winikates would be required to performan audit If Winikates as a CPA performs an audit hemust adhere to his own professional standards as specifeed by the AICPA Therefore the Respondents logicconcludes aTruittauditreallymeans an audit conducted in accord with AICPA standardsRespondent urges that any other holding in this casewould subject it to legal and economic risks AccordingtoRespondent the Union s refusal to believe Respondent s claimed inability to pay produces a climate of suspicionin the workplaceThis climateRespondentargues is not necessary becausewere proof of the accuracy of [Respondents claimed inability to pay] contained in a positive assurance report of audit the pnncipal obstacle to a settlement would be removedFinallyRespondent argues on the basis of the testimony of its witness and documentary evidence that Ulemenspecificallyagreed on 24 February to conduct anAICPA standards audit Accordingly Respondent was'i Thecases citedare B L.Montague116 NLRB 554 (1956) (refusalto permit inspectionof books afterpleading povertyheld unlawful)Yakima Frozen Foods130NLRB 1269 (1961) (offer by employer topermit an audit bya CPA paid by union heldnot unreasonble)MetloxMfg153 NLRB 1388 (1965) (insistence that union designated accountantprovide only a yes orno answer after inspectingemployers recordsto substantiate a claimed inabilityto payheld unlawful)NLRB v WesternWirebound Box356 F2d 88(9th Cir1966) (refusal to permit uniondesignated accountant inspectrecords tosubstantiate claim that a pay decreasewas necessarytomake employercompetitive held unlawful)Tony s Meats211NLRB 625 (1974) (refusalto permit union-designatedCPA to inspectemployer records to substantiate a claimed inability topay largerincreases thanoffered byemployerheld unlawful)Telepromp-ter227 NLRB 705 (1977) enfd 570 F 2d 4 (1st Cir 1977) (providingonly corporatewide profitinformation to support wage freeze claimwhile refusingto furnish profitinformation at three local operations involvedin negotiations held insufficient to meetdutyto bargain in goodfaith)Latimer Bros242 NLRB 50 (1979) (flat refusal to permit union toinspect financialrecordsafter employer pleadpovertyheld unlawful)HarvestoneMfg272 NLRB 939 (1984) enfd 785 F 2d 570 (7th Cir1986) (same holding asLatimer supra)St Joseph s Hospital269 NLRB862 (1984) (refusal to permit union-designatedCPA inspect records because CPAlackedspecificqualifications insistedon by employer held unlawful)andCan Do Inc279 NLRB819 (1986)(refusal to provideunion withsufficientinformation to audit in policing and administering acollectivebargaining agreement held unlawful)justified in refusing to permitthe type ofinspectionproposed by WinikatesE Further Findings and ConclusionsSection 8(a)(5) of the Act provides that it is an unfairlabor practice for an employer to refuse to bargain collectivelywith the representatives of his employees29 U S C § 158(a)(5) Section 8(d) of the Act defines collective bargaining as the performance of themutual obligation of the employer and the representativeof the employees to meet at reasonable times and conferin good faith with respect to wages hours and otherterms and conditions of employment29 U S C§ 158(d)By refusingWinikates the union designated CPAaccess to its financial records to substantiate its claimedinability to pay the increases proposed by the Union Respondent has refused to bargain in good faith In reaching this conclusion I reject Respondents arguments thatTruittand its progeny requires the Union to conduct anAICPA standards audit to independently establish thatRespondent cannot afford the union proposed increasesand that Union Negotiator Ulemen agreed to conductsuch an audit on the night of 24 FebruaryRespondents claim thatTruittrequires an audit conforming to AICPA standards is more the product of sematical gamesmanship rather than a fair reading of thatcase and those of a similar vein following it Respondentseizeson words such as auditsubstantiateandverifyused in the legal decisions it cites and applies anauditors definition to those words to reach the conclusion it advances In so doing Respondent in effect compares apples and orangesTruittaddresses the concept of good faith bargainingrather than auditing and accounting principles Thus theTruittcourt statedGood faith bargaining necessarily requires thatclaims made by either bargainer should be honestclaimsThis is true about an asserted inability topay an increase in wages If such an argument is important enough to present in the give and take ofbargaining it is important enough to require somesort of proof of its accuracy And it would certainlynot be farfetched for a trier of fact to reach theconclusion that bargaining lacks good faith when anemployer mechanically repeats a claim of inabilityto pay without making the slightest effort to substantiate the claimWe agree with the Boardthat a refusal to attempt to substantiate a claim ofinability to pay increased wages may support a finding of a failure to bargain in good faithThe Board concluded that under the facts andcircumstances of this case the respondent was guiltyof an unfair labor practice in failing to bargain ingood faithWe see no reason to disturb the findingsof the BoardWe do not hold however that inevery case in which economic inability is raised asan argument against increased wages it automatically follows that the employees are entitled to substantiating evidenceEach case must turn upon its 666DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDparticular factsThe inquiry must always be whether or not under the circumstances of the particularcase the statutory obligation to bargain in goodfaith has been met [Fns omitted ]Following thisguidance the ultimate assessment in allthe cases Respondent cites is whether the refusal to provide union access to financial records to determine thehonesty of the inability to pay claim supports a finding ofbad faithbargainingInMetloxandTelepromptertheBoard stated[T]he prime consideration is not the barerefusal to furnish data but whether under the circumstances in a case the employer by his [sic] conduct isdoing violence to the principles of good faith bargainingFrom the perspective of collectivebargaining sharingfinancial information when relevant in bargaining has aprophylatic effectReasonable assurance that a povertyplea is honest provides the employee representative witha meaningfulinformation that employees may have toscale back their expectations faced with establishing thehonesty of such claims may also cause an employer toadopt a more compromising attitude or risk being labeledskinflints by its work force and the communities wherethey existUndoubtedly the quality of an employers financialrecords will have a bearing on the honesty of its claimsIf in the unlikely event an employer chooses to rely onfinancial records that do not accurately portray its truefinancial condition to assert its inability to pay the honesty of its claim is immediately open to question On theother hand if an employers records are reasonably accurate then both the employer and the union are in a posttion to make their own policy assessment concerning theability to pay issue In either case conditioning the sharing of relevant financial information on the employeerepresentative engaging an auditor to obtain an independent positive assurance report in accord with AICPAstandards that the employers records do do not or partially reflect its true financial position in accord withgenerally accepted accounting principles strikes me as anattempt to erect artificial barriers and resort to patenttechnicalities to obfuscate the bargaining processSuchbarriers and technicalities are not compatible with goodfaith bargainingNLRB v Western Wirebound Boxsupraat fn 7 This seems especially true when as here theemployer itself has not caused such an audit to occursince 1984 or the entire period covered by the bargainingRespondents claim that theTruittprogeny reflects aslow evolution in the law to the point where a AICPAaudit is now required completely lacks merit FromB L. Montagueto StJoseph sthe Board has held that anemployer need furnish for inspection only those recordsnecessary to substantiate its poverty pleaNone of thecases Respondent cites suggests that anAICPAaudit isrequired or even logical for bargaining purposesLikewise the evidence does not support Respondent saffirmative defenseUlemen an experienced negotiatorcategorically denied that the Union agreed to perform anAICPAaudit I credit that denial in the circumstanceshereHowever contrary to the recollection of the unionwitnesses I am satisfied that there was some mention ofan AICPA audit in the Carey Ulemen exchange on 24February Baer s contemporaneous but ambiguous notesCarey s telephone exchange with Winikates and Respondent s legal argument here all suggest strongly thattherewas some reference to an AICPA audit On theotherhand the testimony of Ryden and Bristol suggestswith equal strength that any such reference was in somemanner relatedto the holding inTruittand therebyserved to obfuscate the whole issue 112 At the very leasttheRyden Bristol testimony shows there was no extended discussion of an AICPA audit so as to enlightenanyone unfamiliarwith the term such as UlemenRyden and Bristol In these circumstances the conclusionary testimony of Ryden and Bristol suggesting thatUlemen agreed to an AICPA audit becomes highly questionableIn these circumstances Carey s failure to testify is inexplicable It may be reasonably assumed that Carey wasaware in preparing Respondents case that only he wouldbe able to articulate the proposal he purportedly madeand recite the unqualified acceptance by Ulemen whichprovided the basis for the claimed agreement in the offirmative defenseHence the fact that Carey did not testify is an additional factor supporting the conclusionreached here 13In addition Baer s reference in his notes to the establishment of subsequent auditguidelinesispuzzlingThere is agreement that the Union accepted responsibility for selecting and paying a professional from a nationally reputable accounting firm and as Baer s notes otherwise allude to the arrangement for the Union s accountant to gain access to the financial records the fact thatthe notes further refer to guidelines yet to be agreedon detracts from a finding that the parties agreed to anAICPA auditFinally I find that it is highly improbable that an experienced negotiator such as Ulemen woula undertake amuch more massive audit of Respondents records thannecessaryUlemen s subsequent charter to Winikates isconsistent with the probabilities extant hereNeverthelessRespondents brief suggests that theUnion abandoned the agreement only on learning thecost of an AICPA audit If that were so it would be reasonable to expect some support for that proposition inthe initialUlemen Winikates exchange Having carefullyexamined Winikates testimony for any such suggestion Ihave concluded this argument lacks merit Notwithstanding their business affiliations in this case both CPAs whotestified impressed me with their candor professionalismand objectivityAccordinglyas there is no suggestion inWinikates testimony that Ulemen raised the subject ofan AICPA audit in any manner at the time he was retained by Ulemen I find Ulemen s initial charter to Wini12Winikates testimony about his conversation with Carey contains asimilar suggestion13 Because Ryden Carey s co-counsel testified I am satisfied that ethical considerations were not paramount I stress however that no judgment or implication is made here concerning the ethics of an attorney testifying on behalf of a client TAMA MEAT PACKING CORP667kates to be quite probative concerning Ulemen s state ofmind The fact that thereisnohint of an AICPA auditin the Ulemen Winikates exchange strongly supportsUlemen s denialFor the foregoing reasons I find Respondent has notcarried the burden of proving the alleged affirmative defenseIn summary Respondentrejectedall the Union s significant economic proposals saying they were economically impossibleor that it could not afford the proposals In letters sent to employees Respondents president asserted that as early as July 1985 Respondent wasoffering all it could afford claimed that in the past Respondent was losing millions of dollars each yearandalthough these losses had been stopped it was only nowbreaking evenAfter the 24 February meeting Respondent s president offered to prove that there is notenough money to pay[the Unions] demandsCoupledwith these assertions were provocative and tauntingstatements concerning the Unions right to strike andmanagements right to replace strikers In light of theserepeated assertionsRespondents insistence that theUnion conduct an AICPA standards audit at the cost of$20 000 or more-which even it has not done since1984-to verify the honesty of its economic claims is unreasonable and evidence of its bad faith Accordingly Iconclude Respondent refused to bargain in good faith asalleged and thereby violated Section 8(a)(1) and (5) ofthe ActIITHE EFFECT OF THE UNFAIR LABOR PRACTICE ONCOMMERCEThe activities of theRespondentset forth above occurring in connectionwith theRespondents business operations have a close intimate and substantial relationship to trade traffic andcommerce among the severalStates and tend to leadto labor disputesburdening andobstructing commerceand the freeflow of commerceCONCLUSIONS OF LAW1Respondent is an employer engaged in commercewithin the meaning of Section 2(2) (6) and(7) of theAct2The Unionis a labor organization within the meaning of Section2(5) of the Act3The followingemployees of Respondent constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the ActAll full time and regular part time production andmaintenance employees employed at its Tama Iowafacility including plant clerical employees and yarddrivers excluding cattle buyers meat graders shagdrivers salesmen office clerical employees professional employees guards and supervisors as definedin the Act4 By refusingsinceApril 1987 to makeavailable tothe Unionall financialrecords that support itsclaim thatitcannotafford to paythe wage and benefit increasesproposed by the Unionduring negotiationsfor a collective bargaining agreementRespondenthas refused tobargain in good faith and thereby engaged in an unfairlabor practice within the meaning of Section 8(a)(1) and(5) of the Act5The unfair labor practice specified in Conclusions ofLaw 4 above affects commerce within the meaning ofSection 2(6) and(7) of the ActTHE REMEDYAs Respondent unlawfully insists that the Union conduct in AICPAstandards audit to substantiate its claimedinability to pay wages and benefits proposed by theUnion Respondent will be required to cease and therefrom and take certain affirmative action to effectuate thepurposesof the ActIn casesof this nature the Board typically provides offirmative relief requiring the offender to (1) bargain collectively(2) provide on request its financial record information and other data which will substantiate itsclaimed inability to pay and(3) post a notice to employees concerning the matterSee B L Montaguesupra at558 and other cases cited in fn 7 Such relief will be ordered hereThe Union however seeks additional relief reimbursementof its CPAexpenses necessitatedby the inspection ordered here For reasons detailed below I findthe requested relief is overly broad and premature Nevertheless the ultimateobject ofRespondents unlawfulconduct clearly was to compel the Union to make themaximum possible expenditure to acquire the informationtheUnion was legally entitled to receiveHaving exposed such an object added affirmative relief designedto preclude related conduct in connection with this subject is in my judgment warranted Accordingly to protect the efficacyof the general requirement to bargaincollectivelywhich the recommended Order provides Ihave included in the recommended Order an additionalrequirement that Respondent reimburse the Union for itsCPA and attorneyfees and expenses in the compliancestage of this proceeding if the Union establishes that Respondent s claimed inability to pay is likeitsAICPAaudit argument a sham advanced in bad faithThe Board has not provided the type of added reliefhere THe relief however such relief is well within thediscretion provided the Board in Section 10(c) of theAct Thusthe Board has ordered reimbursement of litigation and bargaining costs where an employer frivolously(by raising meritless defenses involving no credibility issues)challenges a union s certification by refusingto bargain or willfully defies its statutory obligation tobargainJ P Stevens239 NLRB 738 773 (1978)TudeeProducts194NLRB 1234 (1972) More recently theBoard has ordered unions to reimburse employees for avariety of direct costs incurred in defending themselvesagainst unlawful internal unionchargesMachinists Local575 283 NLRB 881 (1987)Laborers District Council 275NLRB 278 (1985) The recommended relief devised herediffers from that provided in these prior cases in that it isprovisional and designed to effectuate other relief measures clearly warranted The Board has plainly indicatedthat decisions such as those cited are not intended tolock in concrete any past precedent in fashioning re 668DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDmedial policyHecks Inc215 NLRB 765 768 (1974)Clearly therefore the restrained additional relief provided does no violence to established remedial policy and isamply justified where-as here-Respondent disruptedthe bargaining process at a critical stageThis addedrelief is essentialto prevent the other remedial provisions in this case from becoming as a practicalmatter a penalty on the Union Where as here Respondent has long proclaimed at the bargaining table andpublicly to its employees that it cannot afford theUnion s proposed wage and benefit increases the Unionispresented with the choice of accepting the declarationat face value or expending substantial sums to obtain anindependent substantiation of that claimHaving nowgotten over the sham hurdle erected at a critical point innegotiations by Respondent that it must conduct anAICPA standards audit the Union should not be leftwithout recourse if it discovers it has been led on a wildgoose chase all along Respondent conceived and perpetuated at great length its baseless argument concerningthe legal necessity for an AICPA audit mystifying evenone of its own attorneys in the process That it did so todistract the Union from pursuing an unsupportable poverty plea cannot now be excluded from the realm of possibilityBecause the added relief is directed solely at thispotential result it serves to protect the integrity of theorder to bargain collectively-which by definition meansin good faith-in the compliance stage of this proceedingRespondent suffers no loss from this added relief if asTruittcontemplates its claims are honest or if it withdraws its poverty plea before the Union expends its timeand resources pursuing the validity of that plea TheUnions expenditures to examine Respondents financialrecords are legitimate costs it should-and agreed to-bear if the examination results provide an arguable basisfor Respondents claim But if Winikates or whoever theUnion designates in the compliance stage of the proceeding discovers that Respondent is in the parlance of thefinancial world a cash cow fully capable of making concessions above those already made then the Union maybe heard to complain legitimately that Respondent continues to pervert the duty to bargain in good faith to itsdirect financial detrimentAll that is eliminated by thisadded relief is further related bad faith claims which theUnion must pay to expose As devised the added reliefshifts the cost burden from the Union to the Respondentfor additionalwrongdoing with this particular subjectmatter during the compliance stage of the proceedingBy doing so the purposes of the Act-here good faithbargaining-are effectuated by this provisional relief Asthe added relief is limited to actual expenditures it is notpunitativeProcedures established in the Board s Rulesand Regulations assure Respondent a hearing and otherdue process protections in the event such a claim is madein the compliance stageBecause there is substantial interest on the Union s partinpolicing compliance with the recommended Orderfashioned here I find the General Counsels request for avisitatorialclause unnecessary in this caseCherokeeMarine Terminal287 NLRB 1080 (1988)On these findings of fact and conclusions of law andon the entire record I issue the following recommended14ORDERThe Respondent Tama Meat Packing Corp TamaIowa its officers agents successors and assigns shall1Cease and desist from(a)Refusing to bargain collectively in good faith withChauffeurs Teamsters and Helpers Local Union 238 offiliatedwith International Brotherhood of TeamstersChauffeursWarehousemen and Helpers of AmericaAFL-CIO asthe exclusive bargaining representative ofall employees in the following appropriate unitAll full time and regular part time production andmaintenance employees employed at its Tama Iowafacility including plant clerical employees and yarddrivers excluding cattle buyers meat graders shagdrivers salesmen office clerical employees professional employees guards and supervisors as definedin the Act(b)Refusing to furnish the Union with financial information to substantiate its claim that it was financiallyunable to meet the Union s wage and other economic demands(c) Insisting that the Union conduct an audit of its financial records in accord with the professional standardsof the American Institute of Certified Public Accountants to substantiate its claimed inability to pay wage andbenefit increases proposed by the Union(d) In any like or related manner interfering with restrainingor coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act(a)On request make available to a professional accountant designated by the Union all books and recordscontainingfinancial information that substantiate itsclaim that it is financially unable to meet the Union swage and economic demands(b)Reimburse the Union for its accountant and attorney fees and expenses during the compliance stage of thisproceeding if the Union establishes that Respondent sclaimed inability to pay is without substance and in badfaith(c)Post at its Tama Iowa facility copies of the attached noticemarkedAppendix 15 Copies of thenotice on forms provided by the Regional Director forRegion 18 after being signed by the Respondents authorized representative shall be posted by the Respond14 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all purposes16 If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the NationalLaborRelations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board TAMA MEAT PACKING CORP669ent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all placeswhere notices to employees are customarily posted Reasonable steps shall be takenby theRespondent to ensurethat thenotices arenot altered defaced or covered byany othermateriali(d)Notify the Regional Director in writing within 20days from the date of this Order whatstepsRespondenthas takento complyfa 1.srI4